UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1812


MARIA CARMELA PENA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 20, 2015              Decided:   March 11, 2015


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aaron R. Caruso, ABOD & CARUSO, LLC, Wheaton, Maryland, for
Petitioner. Joyce R. Branda, Acting Assistant Attorney General,
Linda S. Wernery, Assistant Director, Thankful T. Vanderstar,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maria Carmela Pena, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals      (Board)    dismissing        her    appeal     from    the    Immigration

Judge’s      denial    of   her     requests       for    asylum,    withholding    of

removal and protection under the Convention Against Torture.                        We

have thoroughly reviewed the administrative record and conclude

that substantial evidence supports the Board’s decision.                            See

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                     We accordingly

deny   the    petition      for    review    for    the   reasons    stated    by   the

Board.       See In re: Pena (B.I.A. July 21, 2014).                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in    the     materials     before    this    court   and

argument would not aid the decisional process.

                                                                     PETITION DENIED




                                             2